          Case 2:19-cv-01725-GMN-BNW Document 61 Filed 07/13/20 Page 1 of 1




 1

 2

 3                              UNITED STATES DISTRICT COURT
 4                                   DISTRICT OF NEVADA
 5    ANTHONY BAILEY,                                      Case No. 2:19-cv-01725-GMN-BNW
 6                                      Petitioner,
             v.                                                       ORDER
 7
      WARDEN BRIAN WILLIAMS, et al.,
 8
                                     Respondents.
 9

10          Good cause appearing, Respondents’ first Motion for Enlargement of Time (ECF No. 60)
11   is GRANTED. Respondents have until August 3, 2020, to file a reply in support of their Motion
12   to Dismiss (ECF No. 12).
13          DATED:     July 13, 2020

14
                                                          ________________________________
15                                                        GLORIA M. NAVARRO
                                                          UNITED STATES DISTRICT JUDGE
16

17

18

19

20

21

22

23

24

25

26

27

28

                                                      1
